           Case 2:19-cv-00852-GMN-EJY Document 64 Filed 05/27/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     WINNER’S SUN PLASTIC & ELECTRONIC )
 4   (SHENZHEN) CO. LTD.,              )
                                       )                        Case No.: 2:20-cv-00852-GMN-EJY
                                                                           2:19-cv-00852-GMN-EJY
 5
                    Plaintiff,         )
 6        vs.                          )                                      ORDER
                                       )
 7   THE PARTNERSHIPS AND              )
     UNINCORPORATED ASSOCIATIONS       )
 8   IDENTIFIED ON SCHEDULE A,         )
 9                                     )
                    Defendants.        )
10
11          Pending before the Court is the Report and Recommendation (“R&R”) of United States
12   Magistrate Judge Elayna Youchah, (ECF No. 61), which recommends that default judgment be
13   entered against Defendants named in Schedule A of the Amended Complaint who have not
14   made an appearance in this action. (See Mot. Default J., ECF No. 49); (Default J. Defs., Ex. 1
15   to Mot. Default J., ECF No. 49-2)
16          A party may file specific written objections to the findings and recommendations of a
17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
19   determination of those portions to which objections are made. Id. The Court may accept, reject,
20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
22   not required to conduct “any review at all . . . of any issue that is not the subject of an
23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
24   that a district court is not required to review a magistrate judge’s report and recommendation
25   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,


                                                  Page 1 of 2
           Case 2:19-cv-00852-GMN-EJY Document 64 Filed 05/27/20 Page 2 of 2



 1   1122 (9th Cir. 2003).
 2          Here, no objections were filed, and the deadline to do so, May 25, 2020, has passed.
 3   (Min. Order, ECF No. 61).
 4          Accordingly,
 5          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 61), is
 6   ACCEPTED AND ADOPTED in full.
 7          IT IS FURTHER ORDERED that the Court GRANTS default judgment against
 8   Defendants named in Schedule A of the Amended Complaint who have not made an
 9   appearance in this action. The Defendants, as listed in Exhibit 1 to Plaintiff’s Motion for
10   Default Judgment, comprise: AeequeDirect, Alfort, Batterygalaxysales, Bmzx, Brillmall,
11   Casido, Dreamyth, Esellerchina, Hongkongstore2011, HP95, Jvlunas, Kungfurendirect,
12   Lynnerphom, Maggiesuperstore, Motorstarshine, Serviceyingbest, Smileniu9, Subottn,
13   Thumbsup, Wensltd, and Yopujkl1232_8.
14          DATED this _____
                        27 day of May, 2020.

15
                                                  _____________________________
16                                                Gloria M. Navarro, District Judge
17                                                United States District Court

18
19
20
21
22
23
24
25


                                                Page 2 of 2
